Citation Nr: 1201140	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for arthritis of the lumbar spine.

3.  Entitlement to service connection for a lower extremity neurological condition.  

4.  Entitlement to an increased disability evaluation for low back strain, rated 20 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1985 to July 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by the Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

Upon considering his numerous statements and the context in which they were written, it is apparent that the Veteran's has continually expressed that an increased disability evaluation is warranted for his service-connected low back disability and that a separate rating is warranted for the distinct lower extremity neurological manifestations of this service-connected condition.  Accordingly, the Board finds that the Veteran's service connection claims for lumbar spine arthritis and a lower extremity neurological condition are reasonably encompassed in the lumbar spine increased rating claim, which is the claim he has continually pursued.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the foregoing, the Veteran's clear belief that the low back strain claim was on appeal, and consistent with the non-adversarial nature of VA benefit adjudications, the Board has jurisdiction over the low back increased rating claim and has included such claim on the title page and has recharacterized respective claims to most accurately reflect the benefits sought by the Veteran.  Id.  

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by Veteran's statements at an April 2005 VA examination, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disability, to include as secondary to low back strain.  The Veteran has provided a competent account of in-service trauma and post-service cervical spine symptomatology, as noted in multiple statements and an August 2005 VA treatment record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service treatment records also confirm that the Veteran sustained an in-service fall and was treated for upper back symptoms.  What is more, an October 2004 VA radiological report reflects the presence of a currently diagnosed cervical spine condition.  In light of the foregoing, the Board finds that a remand for appropriate VA examination is necessary to determine the etiology of the Veteran's claimed cervical spine disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the record suggests the Veteran receives regular medical treatment for cervical spine, lumbar spine and lower extremity neurological conditions.  However, relevant VA treatment records, dated since September 2007, have not been associated with the claims folder.  The record also does not contain any relevant private treatment records, aside from October 2009 and December 2009 records submitted by the Veteran.  Further, while not definitive, the record also suggests there may be relevant outstanding medical records generated in connection with a possible Workers' Compensation claim.  Under the law, VA must attempt to obtain these records prior to proceeding with the evaluation of the Veteran's claims.  Thus, for this reason, the Board has no discretion and must remand the claims for further development.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As it relates to the Veteran's low back disability and its claimed manifestations, in light of the likely outstanding records, the April 2005 VA examination, while presently adequate, must be supplemented as to allow a fully informed evaluation of the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Consequently, the Board is without discretion and must remand the claims to obtain additional evidence and opinion.  

In light of Rice and the Board's remand of the cervical spine service connection claim and the increased rating claim for a low back disability and possibly related manifestations, the TDIU issue must be remanded because the claims are inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support the claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder. 

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his cervical spine, low back and lower extremity neurological symptomatology, to include any possible relationship to his service-connected condition(s).  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Contact the Veteran, to ascertain any private physician(s) and facility(ies) where he received any treatment and hospitalization for (I) low back and lower extremity neurological conditions, since January 2004 (one year prior to the initiating claim); and (II) a cervical spine condition, at any time since separation from service.  Such request should include any records generated by private physicians S. Rees, M.D., and R. Lastrapes, M.D. and for Workers' Compensation claim.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.

4.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's low back and lower extremity neurological conditions, dated since September 2007.  The RO must also obtain all outstanding VA treatment and/or hospitalization records related to a cervical spine condition.  Any negative response should be in writing, and associated with the claims folder.

5.  After associating all outstanding records and lay statements with the claims file, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurological impairment related to the Veteran's low back disability and his claimed cervical spine disability.  The claims folder should be made available to, and reviewed by the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

The examiner should identify all cervical spine/neck and low back pathology found to be present.  Thereafter, the examiner should respond to the following:

Cervical Spine: The examiner must state whether it is at least as likely as not that any diagnosed cervical spine disability is related to or had its onset in service.

Alternatively, the examiner must state whether it is at least as likely as not that any cervical spine disability was either (a) caused by or (b) is aggravated by a service-connected disability, to specifically include his low back condition.

In offering the requested opinions the examiner must acknowledge and discuss the Veteran's competent account as to the onset and chronicity of his cervical spine symptoms.  

Lumbar Spine:  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back.  In addition, if possible, the examiner should state whether any low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.

The examiner must also state whether the Veteran has erectile, bowel or bladder problems related to his back disability. 

Then, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, as well as any other disability deemed related to service, alone or together, render him unable to secure or follow a substantially gainful occupation. 

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of in-service injury and post-service symptomatology; (II) a November 1987 service orthopedic treatment record; (III) December 2004, August 2005, December 2005, February 2007 and September 2007 VA treatment records; (IV) the April 2005 VA examination report; (V) the October 2009 statement of private physician S. Rees, M.D.; and (VI)any other medical evidence deemed pertinent.

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report. 

6.  Then readjudicate the Veteran's appeal, to include the back disability and TDIU claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

